Exhibit 10.9

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment to Amended and Restated Employment Agreement (“Second
Amendment”) is entered into as of February 23, 2006 by and among SOURCECORP,
Inc., a Delaware corporation with its principal office located at 3232 McKinney
Avenue, Suite 1000, Dallas, TX 75204 (“SOURCECORP”), SOURCECORP Management, L.
P., a Texas limited partnership and indirect wholly-owned subsidiary of
SOURCECORP (collectively, the “Company”) and Ronald Zazworsky (“Employee”).

 

RECITALS

 

A.            The Company and Employee have previously entered into that certain
Amended and Restated Employment Agreement on or about May 6, 2005 and effective
as of January 1, 2005 (“Agreement”) pursuant to which Employee is employed by
the Company.

 

B.            The Company and Employee have previously amended the Agreement by
entering into that certain Amendment to Amended and Restated Employment
Agreement on December 7, 2005 (the “Amendment”).

 

C.            The Company and Employee now wish to further amend the Agreement
to help ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

1.                                       Amendment.  The Company and Employee
hereby agree to amend the Agreement to include the following new Section 17.

 


17.   SECTION 409A.


 


(A)    NOTWITHSTANDING ANY PROVISION OF THIS EMPLOYMENT AGREEMENT TO THE
CONTRARY, IF EXECUTIVE IS A “SPECIFIED EMPLOYEE” AS DEFINED UNDER SECTION 409A
(“SECTION 409A”) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED OR ANY
REGULATIONS OR TREASURY GUIDANCE PROMULGATED THEREUNDER, EXECUTIVE SHALL NOT BE
ENTITLED TO ANY PAYMENTS OR BENEFITS UPON A SEPARATION OF HIS SERVICE UNTIL THE
EARLIER OF (I) THE DATE WHICH IS SIX MONTHS AFTER HIS SEPARATION OF SERVICE FOR
ANY REASON OTHER THAN DEATH OR (II) THE DATE OF HIS DEATH.  THE PROVISIONS OF
THIS SECTION 17 SHALL ONLY APPLY IF REQUIRED TO COMPLY WITH SECTION 409A.


 


(B)  IF ANY PROVISION OF THIS EMPLOYMENT AGREEMENT (OR OF ANY AWARD OF
COMPENSATION, INCLUDING EQUITY COMPENSATION OR BENEFITS) WOULD CAUSE EXECUTIVE
TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER SECTION 409A, THE COMPANY SHALL,
AFTER PROMPTLY CONSULTING WITH AND RECEIVING THE APPROVAL OF EXECUTIVE (WHICH
SHALL NOT BE UNREASONABLY WITHHELD), REFORM SUCH PROVISION; PROVIDED THAT THE
COMPANY AGREES (BOTH IN THE APPLICATION OF THIS SUBSECTION (B) AND THE ABOVE
SUBSECTION (A)) TO MAINTAIN, TO THE MAXIMUM EXTENT PRACTICABLE, THE ORIGINAL
INTENT AND ECONOMIC BENEFIT TO EXECUTIVE OF THE APPLICABLE PROVISION WITHOUT
VIOLATING THE PROVISIONS OF SECTION 409A.


 


(C)   THE SECTION 17 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


1

--------------------------------------------------------------------------------



 

2.                                       Defined Terms.  Except as otherwise
expressly provided herein, any capitalized term used in this Second Amendment
that is not defined herein will have the meaning ascribed to such term in the
Agreement.

 

3.                                       No Other Amendment.  Except as
otherwise expressly provided in this Second Amendment, all terms, conditions and
provisions of the Amendment and the Agreement will remain in full force and
effect.

 

4.                                       Governing Law.  This Second Amendment
shall in all respects be construed according to the laws of the State of
Delaware.

 

5.                                       Entire Agreement.  This Second
Amendment, together with the Amendment and the Agreement, set forth the entire
agreement and understanding of the parties relating to the subject matter
herein.  No modification of or amendment to this Second Amendment, nor any
waiver of any rights under this Second Amendment, shall be effective unless
given in a writing signed by the party to be charged.

 

6.                                       Counterparts.  This Second Amendment
may be executed originally or by facsimile signature, in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

IN WITNESS WHEREOF, the parties have entered into this Second Amendment as of
the date first written above.

 

SOURCECORP , Incorporated

 

SOURCECORP Management, L.P.

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

By:

SRCP Management, Inc.

 

Name: Ed H. Bowman, Jr.

 

General Partner

 

Title: President and CEO

 

 

 

 

 

 

 

By:

/s/ Thomas C. Walker

 

 

 

 

Name:

Thomas C. Walker

 

 

 

 

Title:

Vice President

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Ronald Zazworsky

 

 

 

Ronald Zazworsky

 

 

 

2

--------------------------------------------------------------------------------